     Case 2:20-cv-00411-KJM-KJN Document 27 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS A. RAMIREZ,                                No. 2:20-cv-0411 KJM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    LOPEZ,
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding pro se and in forma pauperis, with a civil rights
18   action pursuant to 42 U.S.C. § 1983. On May 19, 2020, the undersigned recommended that this
19   action be dismissed based on plaintiff’s failure to file a second amended complaint. On June 2,
20   2020, plaintiff filed a second amended complaint. However, plaintiff did not sign the amended
21   pleading. Parties proceeding without counsel are required to sign all pleadings, motions, and
22   other papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to
23   consider plaintiff’s second amended complaint (ECF No. 25) unless he signs and re-files the
24   second amended complaint. Accordingly, plaintiff is provided an opportunity to re-file his
25   second amended complaint bearing his signature. Failure to submit a signed second amended
26   complaint will result in the May 19, 2020 findings and recommendations being forwarded to the
27   district court for review and adoption.
28
                                                        1
     Case 2:20-cv-00411-KJM-KJN Document 27 Filed 06/08/20 Page 2 of 2

 1            In accordance with the above, IT IS HEREBY ORDERED that within thirty days from the

 2   date of this order, plaintiff shall re-file a signed second amended complaint. Plaintiff’s failure to

 3   comply with this order will result in the pending findings and recommendations being forwarded

 4   to the district court.

 5   Dated: June 8, 2020

 6

 7
     w/rami0411.r11
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
